         Case 3:19-cv-00322-JWD-EWD                     Document 34          10/07/19 Page 1 of 10



                      UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF LOUISIANA
––––––––––––––––––––––––––––––––––––––––– x
ANNE WHITE HAT, RAMON MEJÍA, KAREN
SAVAGE, SHARON LAVIGNE, HARRY
JOSEPH, KATHERINE AASLESTAD, PETER
AASLESTAD, THEDA LARSON WRIGHT,
ALBERTA LARSON STEVENS, JUDITH
LARSON HERNANDEZ, RISE ST. JAMES, 350       Civil Action No. 19-cv-322-JWD-EWD
NEW ORLEANS, and LOUISIANA BUCKET
BRIGADE
                        Plaintiffs,         Judge John W. deGravelles

v.
                                                                    Magistrate Judge Erin Wilder-Doomes
JEFF LANDRY, in his official capacity as
Attorney General of Louisiana; BO DUHÉ, in
his official capacity as District Attorney of the
16th Judicial District Attorney’s Office;
RONALD J. THERIOT, in his official
capacity as Sheriff of St. Martin Parish,,

                        Defendant.
––––––––––––––––––––––––––––––––––––––––– x

                    PLAINTIFFS’ MEMORANDUM OF LAW
      IN OPPOSITION TO DEFENDANT JEFF LANDRY’S MOTION TO DISMISS

                                           Proper Party and Venue

         Plaintiffs submit this memorandum in opposition to Defendant Jeff Landry’s Motion to

Dismiss the claims against him on the basis of sovereign immunity. Dkt. 30-1 at 5-7. He also

challenges venue. Id. at 7. Defendants Theriot and Duhé also move and adopt Landry’s

arguments on these points. Dkt. 31-1 at 2-3, dkt. 32-1 at 9-11. Plaintiffs incorporate and respond

to the arguments of all defendants on these points in this brief.1 For the reasons set out below,


1
          For the convenience of the Court and parties, Plaintiffs offered on October 1, 2019, to seek leave to submit
a combined memorandum of no more than 30 pages as opposed to three separate responses of no more than 10
pages each as provided in Local Rule 7(g). Defendant Landry indicated he would oppose such a motion. Plaintiffs’
have thus organized their responses as follows: 1) Plaintiffs address the sovereign immunity and venue arguments of
Defendants in this brief; 2) Plaintiffs address the standing and Younger arguments raised by each of the Defendants
in their response to Defendant Theriot’s motion to dismiss. 3) Plaintiffs address the 12(b)(6) motions asserted by
Defendants Duhé and Landry in the response to Duhé’s Motion to Dismiss. To avoid duplication, Plaintiffs
        Case 3:19-cv-00322-JWD-EWD                    Document 34          10/07/19 Page 2 of 10



Defendant Landry is a proper and necessary party to this proceeding warranting application of

the Ex Parte Young exception, and venue is proper is in this District.

                                       FACTUAL BACKGROUND

        At the urging of the Louisiana Mid-Continent Oil and Gas Association in response to

high-profile protests opposing controversial pipeline projects, Louisiana’s 2018 amendments to

the law prohibiting Unauthorized Entry of a Critical Infrastructure, La. R.S. 14:61 (“the

Statute”), have turned vast, unmarked stretches of this State into critical infrastructure, exposing

individuals to up to five years’ imprisonment for remaining on such “infrastructure” after being

forbidden by “authorized persons.” Dkt. 1, ¶¶ 1, 46-64. There are 125,000 miles of pipelines in

Louisiana, most of which are underground and invisible, running through private and public

property, waterways, wetlands, public streets, parks, and sidewalks. Dkt. 1, ¶¶ 1, 3, 5. Those

pipelines, along with unknown, and unknowable, areas around them, are now included in the

Statute’s definition of critical infrastructure. Dkt. 1, ¶¶ 53-64.

        As a result, the Statute violates the Due Process clause and First Amendment because it is

vague and overbroad, violates the rights to speech, of the press, and assembly, and targets a

particular viewpoint for harsher punishment. Plaintiffs include people who have been arrested

under this vague law in an arbitrary and discriminatory manner, landowners whose rights have

been affected, as well as racial and environmental justice advocates whose First Amendment

rights to assembly, expression and of the press, are chilled by the existence of this Statute and the

threat of its enforcement. Dkt. 1, ¶¶ 19-30, 85-108.

        The complaint clearly demonstrates this, and as it turns out, so do Defendants’ briefs

which show that even officials tasked with the enforcement of this Statute are uncertain and


respectfully refer the Court to the Factual Background in their Opposition to Defendant Landry’s Motion to Dismiss
for a general, and brief, recitation of facts, some of which are repeated herein where relevant.

                                                        2
        Case 3:19-cv-00322-JWD-EWD               Document 34        10/07/19 Page 3 of 10



inconsistent among themselves as to the law’s parameters. La. R.S. 14:61(A)(3) punishes

“[r]emaining upon or in the premises of a critical infrastructure after having been forbidden…”

but does not define what “premises” means when it comes to pipelines, no does it identify who is

a person authorized to forbid. Dkt. 1, ¶¶ 54, 58. For Defendant Landry, “premises” means entire

tracts of land where pipelines either “exist or do[] not.” Dkt. 30-1 at 14. According to Landry, a

person is either “present on that tract or is not.” Id. Elsewhere in his brief, he refers to pipeline

“rights-of-way.” Id. at 11. Defendant Duhé suggests that the purpose of this Statute is the state’s

interest in protecting critical infrastructure. Dkt. 32-1 at 15. Defendant Landry suggests it is to

protect property owners against trespassers. Dkt. 30-1 at 15.

        The statute’s serious vagueness and overbreadth problems manifested almost

immediately when it was invoked just a matter of days after it went into effect by a pipeline

company that itself was knowingly trespassing and illegally constructing on property where

protesters and a journalist were arrested and charged under the statute. Dkt. 1,8-12, 65-84; dkt.

30-1, p. 3; dkt. 30-15. The trespassing company served as the authorized person directing law

enforcement to remove alleged trespassers. Id. The fact that law enforcement was taking

direction from a trespassing pipeline company and arresting protesters and a journalist and not

company employees demonstrates arbitrary and discriminatory enforcement.

                                     LAW AND ARGUMENT

    I. The Attorney General Is a Proper Party Under Ex Parte Young.

        Defendant Landry, by the authority of the Louisiana Constitution, is the chief legal

officer of the state. His office is in Baton Rouge. Yet, despite federal decisions on point and his

own public pronouncements about this case and others, he now seeks to be relieved of the

responsibility of defending the constitutionality of this statewide criminal law. He suggests that



                                                   3
        Case 3:19-cv-00322-JWD-EWD                 Document 34        10/07/19 Page 4 of 10



others should defend the Louisiana law, that his office be dismissed from the case, and that it

should be reassigned to another federal district court so it does not have to defend the Statute in

Baton Rouge. “[O]fficial-capacity actions for prospective relief are not treated as actions against

the State.” Will v. Michigan Dep't of State Police, 491 U.S. 58, n. 10 (1989) citing inter alia Ex

Parte Young, 209 U.S. 123 (1908). In determining whether the Ex Parte Young exception applies

in a federal suit against a state official, “[t]he fact that the state officer, by virtue of his office, has

some connection with the enforcement of the act, is the important and material fact, and whether

it arises out of the general law, or is specially created by the act itself, is not material so long as it

exists.” K.P. v. LeBlanc, 627 F.3d 115, 124 (5th Cir. 2010) citing Ex Parte Young, supra. It is a

“straightforward inquiry” into whether a complaint “alleges an ongoing violation of federal law

and seeks relief properly characterized as prospective.” Verizon Maryland, Inc. v. Public Service

Commission of Maryland, 535 U.S. 635, 645, (2002).

        The Attorney General bears a clear and sufficient connection to the enforcement of the

Statute being challenged in this case. Plaintiffs seek declaratory and injunctive relief from an

unconstitutional criminal law that creates a new felony punishable by up to five years

imprisonment for merely being present “upon or in the premises of” a pipeline – where exactly is

unclear in the Statute – without permission. Dkt. 1 at ¶¶ 1-2, 4-6, 14-18, 46-137. The Attorney

General’s connection with the enforcement of the Statute “arises out of the general law,” which

both vests him with authority to prosecute criminal cases directly in some circumstances and

supervisory authority over district attorneys who wield that authority. Dkt. 1 at ¶30.

        The Louisiana Constitution of 1974 mandates that the Attorney General is the “chief

legal officer of the state,” with authority to advise and assist in the prosecution of any criminal

case at the request of district attorneys in the state, and to institute, prosecute, or intervene in any



                                                     4
         Case 3:19-cv-00322-JWD-EWD                     Document 34           10/07/19 Page 5 of 10



criminal action or proceeding, or supersede any attorney representing the state in any civil or

criminal action, for cause and with judicial authorization. La. Const. Art. IV, Sec. 8. The

Louisiana Code of Criminal Procedure provides that the “attorney general shall exercise

supervision over all district attorneys in the state. La.C.Cr.P. Art. 62(A) (emphasis added); Dkt.

1, ¶ 30. In turn, and “[s]ubject to the supervision of the attorney general,” district attorneys have

“entire charge and control of every criminal prosecution instituted or pending in [their] district,

and determine[] whom, when, and how they shall prosecute.” La.C.Cr. P. Art. 61.2

         Contrary to the position he has taken in this motion to dismiss where he seems to suggest

these laws do mean what they say and disavows actual authority over or connection to

enforcement of the criminal law of this state, Landry’s office initially declared that it would

“vigorously defend” the Statute because “[o]ur state has an obvious and compelling reason to

protect vital infrastructure from criminal trespass, damage, or possible attack.” 3

         In other federal litigation which challenged the constitutionality of a Louisiana statute,

Defendant Landry intervened in the matter by asserting that as “the Chief Legal Officer of the

State of Louisiana" he is in a "special position to defend the constitutionality of state laws” and

in fact has a “duty” to do so that is “well established in [Louisiana's] state constitution and law.”

See Spees Decl., Ex. C (Excerpts from Attorney General’s Ex Parte Consent Motion to Intervene



2
          While the Attorney General’s official website currently notifies the public that, “[a]s the chief law
enforcement officer of the State,” he may render opinions to “District attorneys on matters relating to state law,” an
earlier version of the same web page from January 2019, also advised that “the Attorney General will consult with
and advise the district attorneys in matters relating to the duties of their offices.” Spees Decl., Ex. A and B.
In addition to the Attorney General’s supervisory authority over district attorneys, any party challenging the
constitutionality of a statute must provide notice to the Attorney General who then must be afforded an opportunity
to be heard in the proceeding. See, e.g., La. R.S. 13:4448, La.C.C.P. Art. 1880.
3
          Collin Eaton, Pipeline opponents challenge Louisiana law targeting protesters, Reuters, May 22, 2019,
available at https://www.reuters.com/article/us-louisiana-pipeline-lawsuit/pipeline-opponents-challenge-louisiana-
law-targeting-protesters-idUSKCN1SS2I0?feedType=RSS&feedName=environmentNews; The Latest: Attorney
General Backs Pipeline Trespass Law, Associated Press, May 22, 2019, available at
https://www.usnews.com/news/best-states/louisiana/articles/2019-05-22/the-latest-attorney-general-backs-pipeline-
trespass-law. This statement is admissible under Fed. R. Evid. 801(d)(2) as a party-opponent admission.

                                                           5
         Case 3:19-cv-00322-JWD-EWD                     Document 34          10/07/19 Page 6 of 10



in Doe v. Lombard, No. 16-14876, para. 4, (La. E.D. Nov. 1, 2016) (emphasis added)).

Moreover, he claimed that an adjudication of the act challenged in that matter “without the

Attorney General's presence impairs and impedes the Attorney General's ability to protect the

State's interest in upholding the constitutionality of state laws.” Id. at ¶. 6.

         In this case, while some Plaintiffs own property and three others were arrested under the

Statute in St. Martin Parish, the remaining plaintiffs reside in Orleans and St. James parishes

where their rights to assembly, expression and advocacy on behalf of communities

disproportionately impacted by pipelines and toxic industries are chilled by the existence of the

Statute and the threat of its enforcement. Dkt. 1, ¶¶ 19-29, 65-108. The Attorney General has

supervisory authority over the district attorneys in each of these parishes as well as the ability to

initiate criminal prosecutions, for cause and with judicial authorization.4

         He thus bears a clear connection to the enforcement of the Statute that is more than

sufficient to meet the requirements of Ex Parte Young.5

    II. Plaintiffs’ Chosen Venue Is Proper and Should Be Maintained.

         For venue purposes, the Attorney General is considered to reside where he performs his

official duties. Fla. Nursing Home Ass'n v. Page, 616 F.2d 1355, 1360 (5th Cir. 1980), rev'd on

other grounds, Fla. Dep't of Health & Rehab. Servs. v. Fla. Nursing Home Ass'n, 450 U.S. 147

(1981).6 The Attorney General resides in this district in his official capacity, see dkt. 30-1 at 7,

and venue here is proper pursuant to 28 U.S.C. §1391(b)(1).




5
         This is in contrast, for example, to the Attorney General’s inability to enforce or enjoin enforcement of the
law challenged in Okpalobi v. Foster, 244 F.3d 405 (5th Cir. 2001) where the challenged act created a private right
of action for patients against abortion providers. Here, the Attorney General can prosecute violations of the law
under some circumstances and has supervisory authority over district attorneys in the state, who are also tasked with
prosecuting alleged violations of the statute.
6
         The Attorney General’s sworn statements about his personal place of residence are irrelevant. See Taylor v.
White, 132 F.R.D. 636, 640 (E.D. Pa. 1990).

                                                          6
       Case 3:19-cv-00322-JWD-EWD                Document 34        10/07/19 Page 7 of 10



       Venue is also proper in this district under 28 U.S.C. §1391(b)(2) because a substantial

part of the events or omissions giving rise to the claim occurred in this district. In particular, the

Louisiana Legislature passed the Statute challenged as unconstitutional in this district. Dkt. 1, ¶¶

46-54. This is considered so significant and “substantial,” that the Louisiana Supreme Court has

required that cases challenging the constitutionality of a statute and seeking to enjoin its

enforcement be brought in East Baton Rouge Parish rather than where the effects of it were felt.

See Devillier v. State, 590 So.2d 1184 (La. 1991). In Devillier, even though the events which

gave rise to a fine assessed by a state agency occurred in St. Martin Parish, the suit was “not

based on a cause of action which arose” there. Id. Rather, the claim was based on the

constitutionality of the statute under which the fine was assessed; therefore any action to prohibit

the state agency from enforcing it must be brought in East Baton Rouge Parish. Id.

       Federal courts have taken a similar approach, focusing on where the decision-making

process occurred to determine where the claims arose. See e.g., Nat'l Ass'n of Home Builders v.

U.S. E.P.A., 675 F. Supp. 2d 173, 179 (D.D.C. 2009); Greater Yellowstone Coalition v.

Bosworth, 180 F. Supp. 2d 124, 128-130 (D.D.C. 2001) (refusing venue transfer as claims

focused on interpretation of federal statutes and decision-making occurred in the plaintiff’s

chosen district, the District of Columbia, and warning that Section §1404(a) should not be used

“as a means of forum shopping”); Akiachak Native Cmty. v. Dep't of Interior, 502 F. Supp. 2d

64, 67-68 (D.D.C. 2007) (denying transfer where “national rulemaking process [the Department

of the Interior] engaged in when formulating the regulation at issue took place in the district, and

public discussions of the proposed regulation took place” in plaintiffs’ chosen venue).




                                                   7
        Case 3:19-cv-00322-JWD-EWD               Document 34        10/07/19 Page 8 of 10



        Plaintiffs’ claims for the unconstitutionality of the 2018 Amendments to the Statute arose

in East Baton Rouge Parish where the legislation was proposed, debated, passed, and enacted,

and venue is proper in this district.

        Defendant Duhé requests that, even if venue here is proper, the matter be transferred to

the U.S. District Court for the Western District of Louisiana, pursuant to 28 U.SC. § 1404(a),

which allows transfer to a district where the matter might have been brought “[f]or the

convenience of parties and witnesses, in the interest of justice.” Dkt. 32-1 at 9-10. However, the

balance of these considerations weighs far more in favor of Plaintiff’s chosen venue, which is

accorded substantial deference. See, e.g., Coons v. Am. Horse Show Ass'n, Inc., 533 F. Supp.

398, 400 (S.D. Tex. 1982) (collecting cases) (“Unless the balance of convenience or burden is

strongly in favor of the movant, the plaintiff's choice of forum should not be disturbed.”).

Defendants bear the burden on motion to transfer venue and must “clearly demonstrate” that a

transfer is for the convenience of parties and witnesses and in the interest of justice. See In re

Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008).

        To help guide venue determinations as to “convenience” and “interest of justice,” the

Fifth Circuit has adopted a set of non-exhaustive private and public interest factors. Id. The

private interest factors are: “(1) the relative ease of access to sources of proof; (2) the availability

of compulsory process to secure the attendance of witnesses; (3) the cost of attendance for

willing witnesses; and (4) all other practical problems that make trial of a case easy, expeditious

and inexpensive.” Id. The public interest factors are: “(1) the administrative difficulties flowing

from court congestion; (2) the local interest in having localized interests decided at home; (3) the

familiarity of the forum with the law that will govern the case; and (4) the avoidance of

unnecessary problems of conflict of laws [or in] the application of foreign law.” Id.



                                                   8
         Case 3:19-cv-00322-JWD-EWD                     Document 34          10/07/19 Page 9 of 10



         Defendant Duhé points out that Plaintiffs do not reside in this district. Dkt. 32-1 at 10.

However, in addition to the fact that Plaintiffs’ chosen venue is where their claims arose and

where one of the Defendants resides, this venue is closer and far more convenient and accessible

to them than the one proposed by Defendants. The in-state Plaintiffs reside in Orleans and St.

James parishes and the Middle District is much closer than the Western District, which is almost

twice the distance.7

         Plaintiffs and any witnesses from Orleans and St. James parishes would be far more

inconvenienced by the change of venue than Defendants Theriot and Duhé are by maintaining it.

         In terms of the public interest factors, Defendants have offered no facts, figures, or

theories at all as to the first, third, or fourth factors. The only one Defendants marginally

implicate is the second factor, i.e., “the local interest in having localized interests decided at

home.” Id. That factor too weighs in favor of venue in this district because the claim is not a

local one with localized interests. Any determination on the merits of this matter will have a

statewide effect, far beyond the confines of St. Martin Parish. See, e.g., Greater Yellowstone

Coalition v. Bosworth, 180 F. Supp. 2d at 129 (noting “national significance” of the case) and

Nat'l Ass'n of Home Builders v. U.S. E.P.A., 675 F. Supp. 2d at 178 (affirming denial of transfer

in part because the determination carried significance beyond Arizona).




7
          The Court can likely take judicial notice of the distance between parishes; however, for ease of reference,
Plaintiffs provide google maps showing: The shortest route for a witness from Plaintiff Louisiana Bucket Brigade to
travel from New Orleans to this courthouse is approximately 79 miles, or approximately 1 hour, 17 minutes. The
distance to the courthouse in the Lafayette Division of the Western District is 133 miles, or approximately 2 hours,
eight minutes away. 7 Spees Decl., Ex. D. For Plaintiff Pastor Harry Joseph, the shortest route from his church in St.
James to this courthouse is approximately 44.5 miles, or 51 minutes. The shortest route from St. James to the
courthouse at the Lafayette Division is approximately 98.8 miles or 1 hour and 42 minutes. Id., Ex. E. For
defendants Theriot and Duhé, the shortest route to the Middle District courthouse is 59.8 miles, or 1 hour, seven
minutes, versus 14.4 miles, or 23 minutes to the Western District. Id., Ex. F.

                                                          9
       Case 3:19-cv-00322-JWD-EWD                    Document 34        10/07/19 Page 10 of 10



           Defendants have not met their burden of clearly demonstrating that a transfer to the

Western District would be more convenient for the parties and witnesses, or in the interests of

justice.

                                               CONCLUSION

           For the foregoing reasons, Defendants’ motions to dismiss the Attorney General from this

matter and challenges to venue should be denied.

 Date: October 7, 2019                                  Respectfully submitted,


                                                        __s/Pamela C. Spees_______________
WILLIAM QUIGLEY                                         PAMELA C. SPEES
La. Bar Roll No. 7769                                   La. Bar Roll No. 29679
Professor of Law                                        ASTHA SHARMA POKHAREL
Loyola University College of Law                        (Admitted Pro Hac Vice)
7214 St. Charles Avenue                                 Center for Constitutional Rights
New Orleans, LA 70118                                   666 Broadway, 7th Floor
Tel. (504) 710-3074                                     New York, NY 10012
Fax (504) 861-5440                                      Tel and Fax: (212) 614-6431
quigley77@gmail.com                                     pspees@ccrjustice.org
                                                        asharmapokharel@ccrjustice.org




                                      CERT IFICATE OF SERV ICE

           I hereby certify that on October 7, 2019, a copy of the foregoing was filed with the Clerk of Court
by using the CM/ECF system which will send a notice of electronic filing to all counsel of record unless
indicated otherwise.

                                                         s/Pamela C. Spees
                                                         Pamela C. Spees




                                                       10
